Citation Nr: 1606763	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  15-06 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from May 6, 1985, to October 29, 1985.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2014 decision of the VA Regional Loan Center in Atlanta, Georgia, that denied the above claim.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with this claim.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran served in peacetime.  His Certificate Of Release Or Discharge From Active Duty (DD Form 214) reflects that he served on active duty from May 6, 1985, to October 29, 1985.  Thus, he had less than the minimum of active duty service required for the benefit sought.  See 38 C.F.R. § 3.315 (2015).  His DD Form 214 also reflects that he was discharged for a physical disability, existing prior to entry on active duty, established by medical record.

Accordingly, to establish eligibility for VA loan guaranty benefits, he must establish that he was discharged or released from service due to a service-connected disability or that service department records show that at the time of separation from service he had a service-connected disability which in medical judgment would have warranted a discharge for disability.  See 38 U.S.C.A. § 3702 (West 2014); 38 C.F.R. § 3.315.  

In the March 2015 VA Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran reported that although he did not meet the two year requirement of service, he was previously issued a home loan certificate in 1998.  He also maintained that he did not serve two years because of physical disability that existed prior to service.  He asserts that as he was previously issued a certificate of eligibility for loan guaranty, he should still be eligible today.  He now essentially seeks a "reissuance" of the certificate of eligibility for home loan guaranty benefits he claims he was previously provided.

Currently, the evidence before the Board consists of a temporary paper file and the Virtual VA and VBMS electronic files.  A review of the record is negative for any indication that the Veteran had applied for and/or was granted entitlement to VA home loan benefits in 1998 as asserted.  While the evidence contained therein does include evidence of prior application for the requested benefit in 2011, there is no mention of such claim in 1998.  It does not appear that the AOJ has undertaken any efforts to locate records associated with any requests for a certificate of eligibility for loan guaranty benefits made prior to the Veteran's current claim on appeal. Additional development efforts are therefore necessary to locate and associate any missing documents with the claims file. 

In addition, it is unclear from the Veteran's DD Form 214 whether he was discharged from service due to service-connected disability.  As such, the Board finds that the Veteran's complete service treatment and personnel records must be obtained and associated with the claims file for review. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ shall locate and associate with the Loan Guaranty folder all prior applications for VA home loan benefits and any grant or denial of the prior claim(s), to include any previously issued Certificates of Eligibility for a VA home loan.  All such information, once obtained, must be made a part of the Veteran's file.  If these documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, the Veteran must be notified and a formal finding to that effect should be documented in the folder. 

2.  The AOJ shall obtain from the appropriate sources all of the Veteran's service personnel and treatment records. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

